Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 March 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
On page 4 of the drawings, it is unclear whether reference character “20” refers to Fig. 4A, 4B, or 4C.  Examiner notes that each reference character and its associated lead line can only be associated with a single drawing.  Examiner suggests including a separate reference character “20” and an associated lead line in each of Figs. 4A - 4C.  Figs. 5A - 5C contain a similar issue.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Specification
The abstract of the disclosure is objected to because the title of the invention should not be included on the Abstract page.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
In line 7 of paragraph 00044, “top center left plate” should be changed to “top center lift plate”.  
Appropriate correction is required.
Claim Objections
Claims 10 and 14 are objected to because of the following informalities:  
Regarding claim 10, Examiner suggests changing “the set of buoyancy modules 5 buoyancy modules” to “the set of buoyancy modules has 5 buoyancy modules”, or something similar.
Regarding claim 14, Examiner suggests inserting “temperatures in a range of” before “300” for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 1, the use of the term “when” as recited in line 11 renders the claim(s) indefinite because “when” indicates that the respective limitation is not required.  Therefore, Examiner cannot determine the metes and bounds of the claim(s).
Regarding claim 2, it is unclear whether “a set of buoyancy modules” as recited in lines 1 – 2 refers to the set of buoyancy modules recited in claim 1, from which claim 2 depends, or if they represent additional structural limitations.  For purposes of examination, the set of buoyancy modules recited in claim 2 has been interpreted as the same set of buoyancy modules as recited in claim 2, as best understood by Examiner.
Claim 2 recites the limitation "the section” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the range" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 3, and 7 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mebarkia et al. (US 8,721,222) in view of Smith et al. (US 4,121,529).
Regarding claim 1, Mebarkia discloses a method for controlling buckling in subsea pipelines, comprising the steps of: providing a subsea pipeline (conduit 20) on a seafloor (seabed 3), the subsea pipeline having an initial as-laid position; identifying a plurality of spaced-apart sections of the subsea pipeline suitable for controlled buckling; installing a buoyancy element (buoyancy modules 400) at each spaced-apart section; the buoyancy elements are selected to support the spaced-apart sections of the subsea pipeline at the seafloor when the subsea pipeline is in service; whereby any buckling caused by thermal stresses created by thermal gradients of the subsea pipeline is distributed to two or more of the spaced-apart sections causing the two or more spaced-apart sections to deflect laterally along the seafloor outwardly from the initial as-laid position (Fig. 6; abstract; col. 3, lines 34 - 46; col. 4, lines 55 - 57; col. 7, lines 29 - 37).  Mebarkia fails to disclose installing a set of buoyancy modules at each spaced-apart section, each buoyancy module in the set of buoyancy modules installed in a spaced-apart relationship; wherein the set of buoyancy modules is selected to support the spaced-apart sections of the subsea pipeline in a neutrally buoyant condition at the seafloor when the subsea pipeline is in service.  Although Mebarkia fails to explicitly teach a neutrally buoyant condition, it would have been obvious to have adjusted the buoyancy modules as taught by Mebarkia to provide a neutrally buoyant 
Regarding claim 2, Mebarkia teaches a buoyant condition is achieved with a set of buoyancy modules selected to support a percentage of the in-service weight of the section of the subsea pipeline at the seafloor (Fig. 6).  Mebarkia fails to explicitly teach the neutrally buoyant condition is achieved with a set of buoyancy modules selected to support 80 to 100% of an in-service weight of the section of the subsea pipeline at the seafloor.  Examiner takes the position that the specific percentage of an in-service weight of the section of the pipeline lacks criticality in the claims and it would have been obvious to have adjusted the buoyancy modules as taught by Mebarkia to support 80 to 100% of an in-service weight of the section of the subsea pipeline at the seafloor to maintain the pipeline at a particular distance above the seafloor thereby reducing stress imposed on the pipeline.

Regarding claims 7 - 9, Mebarkia fails to disclose the set of buoyancy modules has from 3 to 7 buoyancy modules.  Smith teaches a set of buoyancy modules (12) has 3 buoyancy modules (see the third set of buoyancy modules from the left end of the pipeline P in Fig. 8).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the buoyancy element as disclosed by Mebarkia to include a set of buoyancy modules wherein each buoyancy module has from 3 to 7 buoyancy modules as taught by Smith to provide neutral buoyancy at any desired depth of submergence for the pipeline so that one end of the pipeline can be at a deeper depth in the body of water than the other end and the whole pipeline can be maintained under control throughout its length at any of the depths between.  
Regarding claim 10, Mebarkia in view of Smith discloses all of the claim limitations except the set of buoyancy modules has 5 buoyancy modules.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the buoyancy modules as disclosed above to include 5 buoyancy modules as a design consideration within the skill of the art to provide the subsea pipeline with neutral buoyancy at a predetermined depth.

Regarding claim 12, Mebarkia fails to disclose each buoyancy module is removably attached to the subsea pipeline.  Smith teaches each buoyancy module (12) is removably attached (via clamps 170) to the subsea pipeline (Fig. 18; col. 14, lines 28 - 30).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the removably attached buoyancy modules as taught by Smith to allow the buoyancy modules to be removed for repair or replacement as well as allowing buoyancy modules to be added or removed to adjust the buoyancy of the pipeline based upon the depth of water in which the pipeline is located.
Regarding claim 13, Mebarkia fails to disclose each buoyancy module in the set of buoyancy modules is vertically oriented relative to the pipeline.  Smith teaches each buoyancy module (12) in the set of buoyancy modules is vertically oriented relative to the pipeline (P) (Fig. 8).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the buoyancy module as disclosed above with the vertical orientation of each of the buoyancy modules as taught by Smith to improve the ease with which buoyancy modules can be added or removed from each set of buoyancy modules.

Claims 4 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mebarkia et al. in view of Smith et al. as applied to claim 1 above, and further in view of Matthews, Jr. (US 3,690,111).  Mebarkia in view of Smith discloses all of the claim limitations except the spaced-apart sections of the subsea pipeline are spaced at a center-to-center distance in a range of from 2,500 to 4,500 feet.  Matthews teaches a section of subsea pipeline is has a length in a range from 2,500 to 4,500 feet (about 300 to about 3,000 feet or more in length) (col. 4, lines 30 - 31). Where the range of article sizes disclosed in the prior art envelopes the recited range, and there is no showing of criticality of the recited range, such recited range would have been one of ordinary skill in the art.  In re Reven, 390 F.2d 997, 156 USPQ 679 (CCPA 1968). Examiner notes that a pipeline comprising pipeline sections each having a length of 3,000 feet would obviously have a center-to-center distance of adjacent spaced-apart sections of 3,000 feet. Examiner takes the position that the center-to-center distance lacks criticality in the claims and is a design consideration within the skill of the art.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mebarkia et al. in view of Smith et al. as applied to claim 1 above, and further in view of Mohan et al. (US 2006/0127622).  Mebarkia in view of Smith discloses all of the claim limitations except the subsea pipeline is subjected to pressures in a range of from 5,000 to 20,000 psi (35 to 140 MPa) and 300F to 400F (150°C to 200°C).  Mohan teaches a subsea pipeline is subjected to pressures in a range of from 5,000 to 20,000 psi (up to 20,000 psi) and 300F to 400F (350 degree F to 400 degree F) (paragraph 0090).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the subsea pipeline subjected to pressures in a range of from 5,000 to 20,000 psi (up to 20,000 psi) and 300F to 400F (350 degree F to 400 degree F) as taught by Mohan so that the pipeline can withstand conditions encountered in harsh environments.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mebarkia et al. in view of Smith et al. as applied to claim 1 above, and further in view of Cristinelis et al. (US 8,961,071).  Mebarkia in view of Smith discloses all of the claim limitations except the set of buoyancy modules is installed using an underwater vehicle. Cristinelis teaches the set of buoyancy modules is installed using an underwater vehicle (ROV; remotely operated vehicle) (col. 8, lines 60 - 62).  Mebarkia in view of Smith is silent as to how the set of buoyancy modules is installed.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the use of an underwater vehicle as taught by Cristinelis to provide a means for installing subsea buoys from a remote location above the sea surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
11/8/2021